PER CURIAM
This is a contested bar admission case. Petitioner, a present member of the California State Bar, seeks admission to the practice of law in Oregon. Applications for admission to practice law in Oregon, including any hearing necessitated by questions relating to the character or fitness of an applicant, are processed by the Oregon State Board of Bar Examiners (the Board). Rule 2.10, Rules for Admission of Attorneys. In this case the Board, after conducting a formal hearing, recommends to this court that petitioner’s application be denied.
Petitioner has the burden to establish, by clear and convincing evidence, that he possesses the requisite good character and fitness for admission. Rule 9.45(6), Rules of Admission for Attorneys. After de novo review of the record and consideration of the arguments of the parties, Rule 9.60(5), Rules of Admission for Attorneys, this court is not persuaded that petitioner has met that burden. A discussion of the reasons for that conclusion would not benefit bench or bar.
Application for admission denied.